Citation Nr: 0115067	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-09 115	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 80 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1958 to 
October 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the RO which denied an increased rating 
for bilateral hearing loss, rated 50 percent, denied an 
increased rating for tinnitus, rated 10 percent and denied a 
TDIU rating.

The Board notes that in October 1995, the RO denied an 
increased rating for bilateral hearing loss rated 50 percent 
disabling.  That same month, the veteran filed a notice of 
disagreement with October 1995 RO decision.  He was issued a 
statement of the case in October 1995.  A substantive appeal 
was received by the RO in November 1995.  In April 1996, the 
veteran cancelled his RO hearing and in a statement dated in 
July 1997, he indicated he was withdrawing his appeal.  The 
claim for an increased rating for bilateral hearing loss was 
the only appeal of record at the time the veteran withdrew 
his appeal.  Thus, it is evident that this is the claim he 
was withdrawing.  Since the veteran withdrew his appeal of 
the October 1995 rating decision, the decision became final.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.204 (2000).  As noted above, the veteran's 
current appeal comes to the Board on appeal from an August 
1999 RO rating decision which denied an increased rating for 
bilateral hearing loss, rated 50 percent disabling.

In November 1999, the RO granted an increased rating to 80 
percent for bilateral hearing loss, effective from June 10, 
1999.  The veteran continues to appeal for a higher rating.

A review of the claims file tend to show that the veteran is 
claiming service connection under 38 U.S.C.A. § 1151 for 
numerous conditions as secondary to medication taken for his 
liver transplant.  At the present time, the veteran is only 
service-connected for bilateral hearing loss and tinnitus 
under 38 U.S.C.A. § 1151.  The RO has not adjudicated any 
other claims under 38 U.S.C.A. § 1151.  The Board refers to 
the RO additional claims of service connection under 
38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level XI in the right 
ear and auditory acuity level IX in the left ear.

2.  The veteran's service-connected tinnitus is manifested by 
constant ringing in his ears.

3.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

1.  The criteria for rating in excess of 80 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, 4.86 (1998 & 2000).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87, Code 6260 (1998 & 2000).

3.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from May 1958 to 
October 1959.  Medical reports of record reveals a diagnosis 
of hepatitis B and C in June 1991.  A hospital summary 
covering the period of September 1991 to March 1992 shows 
that the veteran underwent a liver transplant in December 
1991.  Following the transplant, he was given 
immunosupression medication.  During the hospitalization, he 
also underwent a tracheotomy, multiple liver biopsies and a T 
tube cholangiogram.  The discharge diagnoses were status post 
liver transplantation for chronic active hepatitis and 
micronodular cirrhosis secondary to hepatitis C, type I 
diabetes mellitus, pneumonia, drug-induced confusion, drug-
induced deafness and hypomagnesemia.

In March 1992, the veteran filed a claim for compensation 
benefits under 38 U.S.C.A. § 1151 due to bilateral hearing 
loss.  He claimed that the anti-rejection drugs he was 
prescribed in connection with his liver transplant caused 
hearing loss.

In January 1993, a Social Security Administration (SSA) law 
judge determined that the veteran was disabled since December 
1990 due to liver disease, diabetes mellitus, hepatitis and 
obesity.  It appears from the judge's decision that the 
veteran's was in receipt, in 1989, of supplemental social 
security income due to disability.  The SSA judge noted that 
the veteran had the equivalent of a high school education and 
worked in the past as a card dealer in a casino, a van driver 
and as a roofer.  The judge noted that the veteran claimed 
that he had an inability to perform his past relevant work, 
as well as all other substantial gainful activity since 1989, 
due to cirrhosis of the liver, hepatitis and diabetes 
mellitus.  The judge reported that the veteran's major 
problems had involved leg swelling, fatigue, and weakness.  
He related that the veteran reportedly could only walk 1/2 mile 
before becoming fatigue and short of breath and that he could 
only stand for 1/2 hour.

A March 1995 VA audio examination reveals the veteran 
sustained decreased hearing sensitivity secondary to an 
ototoxic reaction and that such reaction followed taking 
medication following a liver transplant.  Physical 
examination revealed bilateral sensorineural hearing loss.  
The veteran reported having bilateral moderate constant 
ringing-type tinnitus.

The RO, in March 1995, granted compensation benefits under 
38 U.S.C.A. § 1151 for bilateral hearing loss and assigned a 
50 percent rating.  The RO noted that the veteran had 
decreased hearing due to an ototoxic reaction following his 
liver transplant at a VA medical center (MC).

A March 1996 audiological evaluation report reveals the 
veteran had pure tone thresholds of the right ear of 55, 85, 
100, 85, and 75 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Pure tone thresholds of the left ear 
were 30, 70, 90, 80 and 80 decibels at 500, 1000, 2000, 3000 
and 4000 hertz, respectively.  Speech recognition was 46 
percent on the right and 70 percent on the left.

A May 1996 VA audiological examination report shows the 
veteran complained of bilateral hearing loss and constant 
tinnitus.  He related he used amplification.  Pure tone 
thresholds of the right ear were 55, 85, 90, 85 and 90 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 25, 
75, 90, 75 and 75 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  Speech recognition was 56 percent on 
the right and 54 percent on the left.  He was noted to have 
sensorineural hearing loss of the right and left ear.

In April 1996, the veteran requested a rating in excess of 50 
percent for bilateral hearing loss.

In May 1997, the RO granted service connection for tinnitus 
and assigned a 10 percent rating, effective from March 2, 
1995.

In July 1997, the veteran withdrew his appeal for an 
increased rating for bilateral hearing loss.

In October 1998, the veteran filed a claim for a TDIU rating.  
In January 1999, the veteran's representative submitted a 
statement to the effect that he was submitting evidence in 
support of the veteran's claims for benefits.  The 
representative submitted a December 1998 medical report.  The 
medical report shows that the veteran had diabetes mellitus, 
hepatitis B and C in July 1991 with liver transplantation, 
severe sensorineural hearing loss attributable to rejection 
medicine, severe degenerative joint disease of both knees and 
shoulders, and prostate cancer.  The examiner noted that the 
veteran had 87 percent loss of hearing in the right ear and 
76 percent loss in the left ear.  The veteran was also noted 
to have tinnitus.

In April 1999, the RO denied the claim for a TDIU rating. 

Betty Cline Toperzer, M.D., in a June 1999 letter, stated 
that she examined the veteran in December 1998 and that he 
had multiple medical problems for which he was awarded total 
disability [compensation].  She estimated that the veteran 
would be totally disabled for the rest of his lifetime.

In July 1999, the veteran submitted a formal application for 
a TDIU rating.  He claimed he was unable to work due to 
hearing loss, tinnitus, high blood pressure, headaches, 
dizziness, insomnia, fevers, arm and leg cramps, and fatigue.  
He claims, in essence, that all of his disorders are related 
to his liver transplant, specifically medication required 
since the operation.  He reported he received treatment for 
prostate cancer, for teeth removal, diabetes, and cataracts 
in both eyes.  He stated that his disabilities affected full-
time employment in December 1991 and that he became too 
disabled to work in September 1991.  He related he last 
worked full-time over 15 years ago.  He stated he had not 
worked at all in the last five years.  He reported that he 
had worked as a roofer.  He reported he received his GED in 
February 1989 and that he had taken a computer course, which 
he did not complete due to medical reasons.  

In August 1999, the RO denied the claims for an increased 
rating for bilateral hearing loss and for tinnitus.  The RO 
also denied the claim for a TDIU rating.

The veteran underwent VA audio examination in October 1999.  
On examination, he complained of hearing loss since his liver 
transplant surgery in the early 1990's.  He stated that he 
had had a further reduction in hearing coupled with severe 
bilateral ringing type tinnitus.  Pure tone thresholds of the 
right ear were 65, 90, 105, 105 and 105 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  His right ear 
had an average decibel of 101.  Pure tone thresholds of the 
left ear were 25, 75, 90, 80, and 80 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  His left ear had 
an average decibel of 81.  Speech recognition was 20 percent 
on the right and 40 percent on the left.  The examiner stated 
that the right ear showed a mild to profound sensorineural 
loss from 250-8000 hertz.  The left ear showed normal hearing 
from 250 to 500 hertz with a moderately severe to severe 
sensorineural loss from 750-8000 hertz.  Word recognition was 
poor bilaterally, but was worse on the right.  The diagnosis 
was bilateral sensorineural hearing loss more pronounced on 
the right.

In November 1999, the RO granted an increased rating to 80 
percent for bilateral hearing loss.

A December 1999 hospital report reveals the veteran had a 
history of an orthotopic liver transplantation, diabetes 
mellitus and prostate cancer.  He presented to the hospital 
with an acute inferior myocardial infarction.  During the 
hospitalization, he received thrombolytic therapy and direct 
cardiac intervention.  The veteran was also noted to have 
hypertension and ongoing tobacco abuse.

II.  Analysis

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with the during the pendency of 
this appeal.  In this regard, by virtue of the rating 
decision and statement of the case, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate his claims.  Moreover, the 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Indeed, it appears 
that all evidence identified has been obtained and associated 
with claims file.  Specifically, the information and evidence 
that has been associated with claims file consist of the 
veteran's service medical records, postservice medical 
records, a statement from the veteran's treating physician, 
reports of VA rating examinations, and personal statements 
made by the veteran and his representative in support of his 
claim.  The Board is unaware of any additional pertinent 
evidence, which is available in connection with this appeal.  
Thus, under the circumstances of this case, the VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Therefore, further development and further expending 
of VA's resources is not warranted.  Accordingly, the Board 
is satisfied that all relevant facts have been properly 
developed and no further VA assistance is required to comply 
with the duty to assist.  Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000), including 
new 38 U.S.C.A. § 5103A.  


A.  Bilateral hearing loss

In January 1999, the veteran submitted a statement which the 
Board construes as a claim for an increased rating for 
bilateral hearing loss.  On June 10, 1999, the regulations 
concerning rating hearing loss were revised.  The impact of 
the revision will be discussed below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  The Board notes that 
this is the basic method for rating hearing loss, both before 
and since June 10, 1999 when there was a revision of the 
regulations concerning evaluation of hearing loss.

The new rating criteria, effective June 10, 1999, contain a 
new regulation, 38 C.F.R. § 4.86 (2000), concerning 
evaluation of exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board notes that the new 38 C.F.R. § 4.86(a) (2000) has 
an impact on the present case.  While either the old or new 
rating criteria may be applied to the veteran's case, 
whichever are most favorable, the new rating criteria may be 
applied only to that period of time since they became 
effective on June 10, 1999.  VAOPGCPREC 3-2000; Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).

The veteran filed a claim for an increase rating for 
bilateral hearing loss in January 1999.  There is no evidence 
on file concerning bilateral hearing loss within one year 
prior to the claim.  During the course of the appeal, the 
veteran underwent only one audiological examination and this 
was in October 1999.  Such examination contained sufficient 
information to evaluate the veteran's bilateral hearing loss.  
The October 1999 audiological examination report shows that 
the veteran had an average decibel threshold (at the four 
frequencies) of 101 in the right ear and 81 in the left ear.  
He had speech recognition of 20 percent in the right ear and 
40 percent in the left.  Using the old rating criteria, these 
results correlate to an auditory acuity numeric designation 
of XI in the right ear and IX in the left ear.  Such 
designations correspond to an 80 percent rating under Table 
VI.  See 38 C.F.R. § 4.85, Table VI and Table VII, Code 6108 
(prior to June 10, 1999);  Evaluation of the veteran's claim 
under new 38 C.F.R. § 4.86 (effective June 10, 1999) and 
Table VIa is warranted as decibel thresholds are 55 or higher 
in both ears at all four frequencies.  Entering Table VIa 
with an average decibel threshold of 101 for the right ear 
results in a numeric designation of X; and this numeric 
designation will not be used, as it is lower than the (XI) 
numeral obtained by the other rating method.  Entering Table 
VIa with an average decibel threshold of 81 for the left ear 
results in a numeric designation of VII; but this numeric 
designation will also not be used since it is lower than 
numeric designation IX obtained by the other rating method.  
Entering numeric designation XI for the right ear and numeric 
designation IX for the left ear, into Table VII, results in a 
80 percent rating for bilateral hearing loss under the 
revised regulations concerning the evaluation of hearing 
loss.  The Board observes that under either the old or 
revised criteria for hearing loss, no more than an 80 percent 
rating is warranted for bilateral hearing loss.  The Board 
observes that the veteran met the criteria for an 80 percent 
rating under both the old and the new rating criteria in 
October 1999.  There is no evidence showing that he met the 
criteria for an 80 percent rating prior to October 1999.

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than an 80 percent rating is warranted.  Thus, the 
Board must conclude that the preponderance of the evidence is 
against the claim for increase; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


B.  Tinnitus

During the pendency of the veteran's appeal, the regulations 
concerning the evaluation of tinnitus were revised effective 
June 10, 1999.  See 64 Fed.Reg. 25202 (1999).  However, there 
were no material changes which would affect the present case.  
See 38 C.F.R. § 4.87a (1998) and § 4.87 (2000).

The rating criteria for tinnitus, as in effect prior to June 
10, 1999, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, Code 6260 
(1998).  Under the new rating criteria, in effect since June 
10, 1999, a maximum 10 percent rating is provided for 
recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 (2000).  The 
veteran's tinnitus is manifested by complaints of constant 
ringing in the ears.  His current 10 percent rating is the 
maximum allowable under the code, and there is no other 
applicable code that would afford a higher rating.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for tinnitus.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert, supra.

C.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for bilateral hearing loss 
(rated 80 percent) and for tinnitus (rated 10 percent).  The 
combined rating, under the combined ratings table of 
38 C.F.R. § 4.25 is 80 percent.  Therefore, the veteran meets 
the percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis, and the determinative issue becomes whether 
he is unemployable due to service-connected disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The record shows that the veteran has the equivalent of a 
high school diploma.  His past work experience includes 
working as a van driver, a roofer and as a card dealer.  In 
1999, he stated that he last worked full-time over 15 years 
ago and that he had not worked at all in the past 5 years.  

The evidence fails to show that the veteran's service-
connected bilateral hearing loss and tinnitus has a 
significant adverse impact on his ability to work.  It 
appears from the record that his nonservice-connected 
disabilities (liver disease, hepatitis, diabetes mellitus, 
diabetic neuropathy, prostate cancer, hypertension, cardiac 
problems, obesity, severe degenerative joint disease, etc.) 
has a significant impact on his ability to work.  In fact, in 
January 1993, he was awarded SSA disability benefits due to 
nonservice-connected disorders (diabetes mellitus, obesity, 
and liver disease).  His service-connected bilateral hearing 
loss and tinnitus were not factors in awarding SSA disability 
benefits.  Even if the veteran's bilateral hearing loss and 
tinnitus were considered in his award for SSA disability 
benefits, such would not dictate whether he meets the 
criteria for a TDIU rating.  Damrel, supra.  Moreover, the 
Board observes that in his July 1999 application for a TDIU 
rating, the veteran listed several disabilities which 
prevented him from working.  He indicated that his hearing 
loss, tinnitus, high blood pressure, headaches, dizziness, 
insomnia, fevers, arm and leg cramps, and fatigue prevented 
him from working.  As previously noted, the veteran is only 
service-connected for bilateral hearing loss and tinnitus.  
Nonservice-connected disorders cannot be considered in 
adjudicating a claim for a TDIU rating.

The Board finds that, despite some limitations imposed by 
service-connected disabilities (bilateral hearing loss and 
tinnitus), the veteran is fully cable of performing the 
physical and mental acts required for gainful employment, 
including his past job as a roofer.  His equivalent high 
school diploma, and years of employment in a variety of areas 
provide ample experience, which could be used in a number of 
positions.  There is no probative evidence showing that the 
veteran is unable to work now, due to his service-connected 
bilateral hearing loss and tinnitus.  The evidence, including 
statements by the veteran, shows that he has numerous 
nonservice-connected disabilities, which have a significant 
impact on his ability to work.  There is no evidence showing 
that the veteran's service-connected hearing loss and 
tinnitus would prevent him from performing his past position 
as a roofer or any other position requiring manual labor.  
Under the circumstances of the instant case, there is nothing 
in the record, which takes the veteran's case outside of the 
norm of similarly situated veterans with a similar disability 
rating.  VanHoose, supra.

The Board concludes that the weight of the evidence 
establishes that the veteran's service-connected disabilities 
alone do not prevent him from securing or following a 
substantially gainful occupation, and he does not meet the 
criteria for a TDIU rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a TDIU rating must 
be denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

An increased rating for bilateral hearing loss is denied.

An increased rating for tinnitus is denied.

A total disability compensation rating based on individual 
unemployability is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

